Title: To Thomas Jefferson from James Auld, 5 January 1808
From: Auld, James
To: Jefferson, Thomas


                  
                     [5 Jan. 1808]
                  
                  
                  The Petition of James Auld
                  Respectfully represents
                  That your Petitioner is desirous of entering into the Service of the United States in a Military capacity in the Land Forces—He therefore prays that he may be appointed a lieutenant in the said service—
                  
                     James Auld 
                     
                  
                  
                  
                     
                  
               